Name: Council Decision (CFSP) 2016/2233 of 6 December 2016 repealing Common Position 96/697/CFSP on Cuba
 Type: Decision
 Subject Matter: America;  cooperation policy;  rights and freedoms;  national accounts
 Date Published: 2016-12-13

 13.12.2016 EN Official Journal of the European Union LI 337/41 COUNCIL DECISION (CFSP) 2016/2233 of 6 December 2016 repealing Common Position 96/697/CFSP on Cuba THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 2 December 1996 the Council adopted Common Position 96/697/CFSP (1), which defines the position and objectives of the Union in its relations with Cuba. (2) Common Position 96/697/CFSP provided for the possible negotiation of a cooperation agreement with Cuba. (3) On 10 February 2014 the Council and the Representatives of the Governments of the Member States, meeting within the Council, authorised the Commission to open negotiations with the Republic of Cuba for a political dialogue and cooperation agreement. (4) Negotiations were successfully completed with the initialling, on 11 March 2016, of the Political Dialogue and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Cuba, of the other part (the Agreement). (5) The Agreement will constitute the new legal framework for the relations between the Parties thereto. (6) Common Position 96/697/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Common Position 96/697/CFSP is hereby repealed. Article 2 This Decision shall enter into force on 12 December 2016. Done at Brussels, 6 December 2016. For the Council The President P. KAÃ ½IMÃ R (1) Common Position 96/697/CFSP of 2 December 1996 defined by the Council on the basis of Article J.2 of the Treaty on European Union, on Cuba (OJ L 322, 12.12.1996, p. 1).